Citation Nr: 0400574	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a service connection claim for pterygium, left eye.

2.  Entitlement to an effective date prior to March 7, 2002, 
for an increased 30 percent rating for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1984 to December 1986 and from August 1989 to 
August 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing before the Board in June 2003.  A copy 
of the transcript of that hearing is of record.  

The Board notes that correspondence of record, including a 
September 2002 VA Form 9, may be construed as a claim for 
entitlement to nonservice-connected disability pension 
benefits.  This matter is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA and 
how it applies to his present appeal to reopen his claim for 
pterygium, left eye, by correspondence dated in March 2002.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes, however, that the record does not show he has 
been properly notified of the evidence necessary to 
substantiate his earlier effective date claim.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the earlier effective date 
issue on appeal must be remanded for further development.

In addition, at his June 2003 hearing the veteran claimed VA 
medical treatment records pertinent to the matters on appeal 
had not been obtained.  The Board notes that the present 
record includes VA medical records printed on September 16, 
2002, but that it is unclear whether this report includes all 
of the veteran's pertinent VA treatment records.  At his 
hearing he testified that he began seeking additional 
treatment and an increased rating for his shoulder disability 
in 1997, and that he had received treatment at VA satellite 
clinics.  He also stated that he had been seen by a VA fee 
basis examiner for his eye disorder approximately 2 to 3 
months earlier.  The record was held open after the hearing 
to give the veteran an opportunity to submit records from 
this examiner.  Although, a statement was received from 
Kenneth J. Hayles, M.D., indicating that he conducted an eye 
examination on April 9, 2003, but a report of that 
examination was not submitted.  The Board notes that, 
generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should be specifically 
advised of the evidence necessary to 
substantiate his earlier effective date 
claim.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the 
matters on appeal, to include any 
treatment he may have obtained since 1997 
in pursuit of a higher rating for his 
shoulder disability.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  The 
RO must obtain complete copies of all 
pertinent VA treatment records including 
the April 9, 2003, report of examination 
from Dr. Hayles noted above.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
(including all evidence received 
subsequent to the August 2003 
supplemental statement of the case).  The 
RO must consider all applicable laws and 
regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




